                                       UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
Hearing Information:
                        Debtor:   DAVID K. & COLLEEN M CROWE
                  Case Number:    4:19-BK-04406-BMW          Chapter: 11

          Date / Time / Room:     WEDNESDAY, JANUARY 22, 2020 11:00 AM COURTROOM 446

         Bankruptcy Judge:        BRENDA M. WHINERY
               Courtroom Clerk:   REBECCA VOLZ
                Reporter / ECR:   LATOSHA TRIPP                                                    0.00


Matters:
       1) ADV: 4-19-00260
           Turbine Powered Technology, LLC vs DAVID K. CROWE
           STATUS HEARING RE: ADVERSARY PROCEEDING
           R / M #:     1/ 0

       2) ADV: 4-19-00260
           Turbine Powered Technology, LLC vs DAVID K. CROWE
           MOTION TO 1) ABSTAIN OR, ALTERNATIVELY, STAY ADVERSARY PROCEEDING AND (2) TO CONTINUE
           DEADLINES
           R / M #: 10 / 0

       3) ADV: 4-19-00260
           Turbine Powered Technology, LLC vs DAVID K. CROWE
           AMENDED MOTION TO FILE CONFIDENTIAL INFORMATION AND DOCUMENTS UNDER SEAL (SET ON
           THE COURT'S OWN MOTION)
           R / M #: 33 / 0

       4) STATUS HEARING RE: CONFIRMATION OF DEBTORS' FIRST AMENDED CHAPTER 11 PLAN DATED
          08/02/2019
          R / M #: 129 / 0

       5) STATUS HEARING ON THE MOTION FOR RELIEF FROM STAY FILED BY TURBINE POWERED
          TECHNOLOGY, LLC RE: LITIGATION IN LOUISIANA STATE COURT (CASE NO. 130379 DIV. F)
          R / M #: 144 / 0

       6) DEBTORS' MOTION FOR SANCTIONS FOR VIOLATION OF THE AUTOMATIC STAY
           R / M #:     194 / 0

       7) JENNINGS, STROUSS & SALMON, P.L.C.'S FIRST INTERIM FEE APPLICATION FOR
          COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR OFFICIAL COMMITTEE OF
          UNSECURED CREDITORS AND OBJECTION THERETO
          R / M #: 174 / 0



Appearances:




    Case 4:19-bk-04406-BMW                  Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 1 of 10                                                                            02/06/2020 5:59:34PM
                                             Main Document Page 1 of 10
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
(continue)...   4:19-BK-04406-BMW     WEDNESDAY, JANUARY 22, 2020 11:00 AM


          ADAM NACH, REPRESENTING TURBINE POWER TECHNOLOGY, LLC ("TPT") AND APPEARING
          IN PERSON
          TED MCINTYRE, TURBINE POWER TECHNOLOGY, LLC, APPEARING IN PERSON
          HOLDEN HOGGATT, REPRESENTING TURBINE POWER TECHNOLOGY, LLC AND APPEARING
          IN PERSON
          DAN PANAGIOTIS, REPRESENTING TURBINE POWER TECHNOLOGY, LLC AND APPEARING IN
          PERSON
          KASEY NYE, REPRESENTING TUCSON EMBEDDED SYSTEMS, INC. ("TES") AND APPEARING IN
          PERSON
          TODD JACKSON, REPRESENTING TUCSON EMBEDDED SYSTEMS, INC. AND APPEARING IN
          PERSON
          BRADLEY STEVENS, REPRESENTING THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
          AND APPEARING IN PERSON
          FRED PETERSEN, REPRESENTING DAVID AND COLLEEN CROWE AND APPEARING IN PERSON
          ALEX WINKELMAN, REPRESENTING DAVID AND COLLEEN CROWE AND APPEARING IN
          PERSON
          DAVID CROWE, APPEARING IN PERSON
          COLLEEN CROWE, APPEARING IN PERSON
          C.R. HYDE, REPRESENTING ARIZONA TURBINE TECHNOLOGY, INC. IN CASE NO.
          4:19-bk-15914-BMW AND APPEARING BY TELEPHONE
          JIM SAMUELSON, REPRESENTING TRUDY NOWAK IN CASE NO. 4:19-bk-15914-BMW AND
          APPEARING BY TELEPHONE




     Case 4:19-bk-04406-BMW            Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 2 of 10                                                                       02/06/2020 5:59:34PM
                                        Main Document Page 2 of 10
                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
(continue)...   4:19-BK-04406-BMW        WEDNESDAY, JANUARY 22, 2020 11:00 AM


Proceedings:                                                                                                 1.00


          ITEM 1: STATUS HEARING RE: ADVERSARY PROCEEDING

          ITEM 2: MOTION TO 1) ABSTAIN OR, ALTERNATIVELY, STAY ADVERSARY PROCEEDING AND
          (2) TO CONTINUE DEADLINES

          ITEM 3: AMENDED MOTION TO FILE CONFIDENTIAL INFORMATION AND DOCUMENTS
          UNDER SEAL (SET ON THE COURT'S OWN MOTION)

          ITEM 4: STATUS HEARING RE: CONFIRMATION OF DEBTORS' FIRST AMENDED CHAPTER 11
          PLAN DATED 08/02/2019

          ITEM 5: STATUS HEARING ON THE MOTION FOR RELIEF FROM STAY FILED BY TURBINE
          POWERED TECHNOLOGY, LLC RE: LITIGATION IN LOUISIANA STATE COURT (CASE NO.
          130379 DIV. F)

          ITEM 6: DEBTORS' MOTION FOR SANCTIONS FOR VIOLATION OF THE AUTOMATIC STAY



          ITEM 7: JENNINGS, STROUSS & SALMON, P.L.C.'S FIRST INTERIM FEE APPLICATION FOR
          COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR OFFICIAL
          COMMITTEE OF UNSECURED CREDITORS AND OBJECTION THERETO



          ITEMS 1, 4, AND 5
          Mr. Petersen updates the Court. The Court approved the debtors' disclosure statement and
          there are plan objections from TPT, TES, the Committee, and Mr. Brew. The debtors previously
          requested an evidentiary plan confirmation hearing in March or April. The debtors served
          discovery on TPT on 11/20/19. TPT has refused to participate in discovery until this Court rules
          with respect to its Motion for Relief from Stay. TPT's unilateral decision to not participate in
          discovery should not prevent the debtors from going forward. The debtors are still requesting
          an evidentiary hearing in April for plan confirmation. The Motion to Compel and the Motion for
          Summary Judgment in the adversary case need to be heard by this Court prior to the
          evidentiary plan confirmation hearing.

          The Court states that there is some overlay. This Court had previously discussed how evidence
          would proceed if the adversary was not determined prior to the evidentiary plan confirmation
          hearing. Would claims estimation be needed in order to get through plan confirmation?

          Mr. Petersen argues that there is a central issue that needs to be determined which affects the
          proof of claim, the plan objection, and the adversary. TPT asserts that a trade secret was
     Case 4:19-bk-04406-BMW               Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 3 of 10                                                                          02/06/2020 5:59:34PM
                                           Main Document Page 3 of 10
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:19-BK-04406-BMW         WEDNESDAY, JANUARY 22, 2020 11:00 AM


          stolen. Once the Court determines whether a trade secret was stolen, then the debtors can
          proceed with plan confirmation. If this Court determines that a trade secret was stolen, then
          the claim can be liquidated here or in Louisiana or the claim can be estimated. If the Court
          determines that there is not a trade secret, then the plan objection and adversary are
          resolved.

          Mr. Stevens addresses the Court. He discusses his concerns with respect to discovery and plan
          confirmation. There are outstanding requests for production.

          Mr. Petersen reports that the debtors have produced the requested documents. There are no
          outstanding discovery requests.

          Mr. Stevens argues that there are still outstanding requests to produce. All of the information
          requested relates to feasibility and plan confirmation. He requested the production of
          promissory notes at the deposition back in September. The debtors claim that the Notes
          cannot be produced because there is confidential information. The parties have discussed a
          confidentiality agreement, but no agreement has been provided by the debtors. The
          Committee received the redacted Notes in January 2020. The Committee has requested field
          tickets to examine whether the debtors' business, Intertech, will be successful. The plan is
          funded by the debtor's salary from Intertech and it is imperative that the Committee assess
          whether the business is viable. The information that was recently produced requires a lot of
          follow up. The 2004 exam will be reconvened and/or there will need to be additional
          production.

          The Court asks how much time Mr. Stevens is requesting to complete discovery. The debtors
          are requesting a three day evidentiary hearing in April.

          Mr. Stevens requests another 90 days for completion of discovery.

          Mr. Petersen states that he has not been contacted by Mr. Stevens for any additional
          information. The parties should be able to work out any discovery disputes. 90 days is
          excessive. The debtors filed their plan in May 2019 and have a right to get through this
          bankruptcy as soon as possible.

          The Court states that if a trial date is set, then the scheduling order will contain the discovery
          cutoff date.

          COURT: THE DEBTORS AND THE COMMITTEE ARE TO MEET AND CONFER REGARDING THE
          OUTSTANDING DISCOVERY REQUESTS. IF NEEDED, THE COMMITTEE MAY FILE ITS MOTION
          TO COMPEL.


     Case 4:19-bk-04406-BMW                Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 4 of 10                                                                           02/06/2020 5:59:34PM
                                            Main Document Page 4 of 10
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:19-BK-04406-BMW          WEDNESDAY, JANUARY 22, 2020 11:00 AM




          ITEMS 1, 2, 3, AND 5
          Mr. Petersen states that the debtors filed their Answer. TPT is refusing to participate in
          discovery and is not prosecuting the adversary. The debtors need to take a few more
          depositions. He requests that the Court set the Motion for Summary Judgment (dkt. 18) and
          the Motion to Compel (dkt. 41) for hearing.

          The Court summarizes the pending motions. The Motion for Summary Judgment (dkt. 18) has
          been fully briefed. The Motion to Compel (dkt. 41) is pending. There is a Motion to File
          Documents Under Seal (dkt. 33) which relates to TPT's Statement of Fact for the summary
          judgment motion. The Motion to Abstain (dkt. 10) is pending. There is a Motion to Postpone
          Ruling (dkt. 28) pending. The Motion to Abstain and the Motion to File Under Seal are on
          calendar today. Hearings have been requested for the Motion for Summary Judgment and the
          Motion to Compel. No hearing has been requested with respect to the Motion to Postpone
          Ruling. The Motion to Postpone Ruling requests that this Court determine the Motion to
          Abstain and/or the Motion for Relief from Stay before ruling with respect to the Motion for
          Summary Judgment.

          Mr. Petersen states that the debtors are ready to move forward. The adversary trial should be
          set concurrently with the evidentiary plan confirmation hearing. It will be the same witnesses
          and the same facts. The summary judgment should be determined first.

          Mr. Nach requests that this Court determine the Motion to Abstain in the adversary and the
          Motion for Relief from Stay in the administrative case first. Not all of the witnesses reside in
          Arizona. The trial in Louisiana that was set for March 2020 has been continued until November
          2020. That trial concerns the non-debtor parties. TPT filed this adversary and filed a claim.
          TPT has submitted to this Court's jurisdiction but TPT maintains that the Louisiana court
          should determine this dispute. This case has been pending in Louisiana since 2016. This Court
          needs to rule with respect to nondischargeability and allowance of claims but all other issues
          should be determined in Louisiana.

          The Court states that trial is not set in Louisiana until November 2020. There is a Motion for
          Summary Judgment pending before this Court now, that can be heard within a few months.
          How is it expeditious to have matters proceed in Louisiana when nothing will be determined
          until after November 2020? It will be much easier to proceed with this bankruptcy once the
          Motion for Summary Judgment is determined either way. This Court does not know what is
          pending in Louisiana so it is not clear what will happen if this Court abstains. If this Court rules
          in favor of Mr. Petersen on the Motion for Summary Judgment, then this case can move to
          plan confirmation. If this Court does not rule in favor of Mr. Petersen on the Motion for


     Case 4:19-bk-04406-BMW                Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 5 of 10                                                                           02/06/2020 5:59:34PM
                                            Main Document Page 5 of 10
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:19-BK-04406-BMW         WEDNESDAY, JANUARY 22, 2020 11:00 AM


          Summary Judgment, then the adversary proceeds to trial.

          Mr. Nach states that he believes it is most efficient to have this Court go forward with the plan.
          TPT's claim can be estimated for plan confirmation purposes. All other matters should go
          forward in Louisiana. More discovery will be needed if all of the issues go forward in Arizona. If
          the matters go forward in Louisiana, then the Louisiana court's findings of facts and
          conclusions of law can be the basis for this Court's determination with respect to allowance
          and dischargeability.

          The Court states that nondischargeability and allowance of claims will have to be determined
          in this Court regardless of where the claim is liquidated. The Court asks for an update
          regarding the Louisiana litigation. What litigation is pending in each Louisiana court? What is
          the status of each piece of litigation? Are trials set? If so, when? Are oral arguments set? If so,
          when? Are there summary judgment motions pending? What is the status of those motions?

          Mr. Hoggatt states that all of the other cases have been stayed pending the outcome of the
          litigation in one Louisiana state court case. There is currently only one active case. Mr. Hoggatt
          states that he will file the status report by Friday (on or before 01/24/20). It will be more
          efficient to go forward in Louisiana because discovery disputes have already been determined
          by the Louisiana court and it will save the bankruptcy estate the Arizona court costs.

          The Court asks why the parties need discovery in order define the trade secret and explain
          how the trade secret was violated or misappropriated.

          Mr. Hoggatt states that he will be able to answer those questions as soon as there is a ruling
          regarding the Motion to File Under Seal.

          Mr. Petersen argues that this Court should determine all of the outstanding issues. This Court
          will get to trial quicker than the Louisiana court. Even if part of the litigation is determined by
          the Louisiana court, then the parties still have to come back before this Court to obtain a ruling
          with respect to the allowance of claims and nondischargeability. The Louisiana litigation is
          being tried before a jury. There may or may not be useful findings and conclusions from the
          Louisiana court. He discusses correspondence received from counsel for TPT. He argues that
          TPT wants to proceed in Louisiana because TPT is seeking a permanent injunction against the
          debtor to prevent him from working. If the debtor is unable to work, then the debtors will not
          be able to fund this plan. The Committee should be arguing in the best interest of creditors
          and the best interest of creditors requires the speediest, least expensive solution. The
          Committee is compromised because TPT is a member of the Committee. This Court should not
          abstain or grant stay relief.




     Case 4:19-bk-04406-BMW                Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 6 of 10                                                                           02/06/2020 5:59:34PM
                                            Main Document Page 6 of 10
                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                        Minute Entry
(continue)...   4:19-BK-04406-BMW          WEDNESDAY, JANUARY 22, 2020 11:00 AM


          Mr. Hoggatt confirms that a permanent injunction against the debtor was sought in the original
          state court petition.

          The Court asks about the relief being requested. What relief is TPT seeking through the
          Louisiana litigation if this Court abstains and/or lifts the stay? What affirmative relief is being
          sought, if any?

          Mr. Hoggatt reports that TPT wants the Louisiana court to liquidate its claim. Once the claim is
          liquidated, TPT will come back before this Court for a determination regarding the allowance of
          the claim and nondischargeability. There are also fraud claims. TPT wants to proceed in
          Louisiana in order to avoid inconsistent outcomes among the various defendants. TPT is
          prepared to produce the documents regarding the trade secret. He will obtain an order from
          Louisiana state court which will allow him to produce the confidential documents for this Court.
          Louisiana state law will need to be applied.

          The Court states that it applies state law all of the time so that is not a concern. Are any final
          orders or final judgments in the Louisiana litigation?

          Mr. Hoggatt states that there are some final orders.

          COURT: COUNSEL FOR TPT IS TO FILE THE STATUS REPORT BY FRIDAY (ON OR BEFORE
          01/24/20). THE STATUS REPORT IS TO CONTAIN THE CURRENT STATUS OF THE
          PROCEEDINGS AND WHAT IS PENDING. A COPY OF THE DOCKET SHEET IS TO BE
          ATTACHED.

          Mr. Nach clarifies the record. TPT is seeking for this Court to abstain and/or for stay relief in
          order to liquidate the claim and pursue a permanent injunction against the debtor in Louisiana
          state court.

          COURT: THE COURT WILL CONSIDER THE MOTION TO ABSTAIN AND THE MOTION FOR
          RELIEF FROM STAY FURTHER. NO FURTHER HEARINGS WILL BE SET TODAY.



          ITEM 3
          The Court states that the Motion to File Under Seal does not comply with Local Rule 5005-6.
          There is no declaration and none of the documents were uploaded. Chambers was informed
          that the supporting documents weren't uploaded because it requires thousands of pages of
          code. How are pages of code useful to this Court without an expert to interpret that
          information? How does this Court rule on a Motion to File Under Seal without any information?




     Case 4:19-bk-04406-BMW                 Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 7 of 10                                                                            02/06/2020 5:59:34PM
                                             Main Document Page 7 of 10
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:19-BK-04406-BMW          WEDNESDAY, JANUARY 22, 2020 11:00 AM


          Mr. Hoggatt requests permission to file an amended motion in order to cure the deficiencies.

          The Court states that no definition of the trade secret has been provided which is a big
          concern. Mr. Petersen's motion refers to it as an invention. TPT uses a couple of different
          terms. It seems the motion is seeking restrict the access of even court personnel. When
          electronically filed pursuant to the Local Rules, the information is not available to the public,
          but it is available to court personnel.

          Mr. Petersen discusses his concerns. Any production needs to comply with the protective order
          in Louisiana. It sounds as if the information TPT is seeking to file actually belongs to TES and it
          is unclear if TES has given consent.

          COURT: NO FURTHER HEARINGS WILL BE SET WITH RESPECT TO THE MOTION TO FILE
          UNDER SEAL. COUNSEL FOR TPT IS TO SUPPLEMENT OR AMEND THE MOTION TO FILE
          UNDER SEAL. THE SUPPLEMENT OR AMENDED MOTION IS TO ADDRESS MR. PETERSEN'S
          OBJECTIONS. IF A HEARING IS STILL NEEDED THEREAFTER, THEN EITHER PARTY MAY
          CONTACT THE COURTROOM DEPUTY TO REQUEST THAT HEARING.

          Mr. Hoggatt discusses a confidentiality agreement.

          The Court states that it will not issue a confidentiality agreement. If the parties want to
          propose a confidentiality agreement, then it will be considered.

          Mr. Jackson states that his client would like to be included with respect to anything that
          concerns TES. He would like to receive copies of anything that will be filed.

          Mr. Hoggatt and Mr. Nach agree to provide copies of what will be submitted.



          ITEM 6
          Mr. Petersen reports that the Motion for Sanctions is fully briefed. Evidence will be needed
          with respect to damages.

          The Court asks about procedure. Are oral arguments needed to determine whether there was
          a stay violation? Or can this Court make a determination based on the briefing?

          Mr. Petersen states that the debtors will stand on the pleadings. He argues that there was a
          clear violation of the stay which damaged the debtors. Some discovery will be needed before
          evidence is heard regarding damages.




     Case 4:19-bk-04406-BMW                Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 8 of 10                                                                           02/06/2020 5:59:34PM
                                            Main Document Page 8 of 10
                                    UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
(continue)...   4:19-BK-04406-BMW        WEDNESDAY, JANUARY 22, 2020 11:00 AM


          Mr. Nach argues that evidence would be needed to determine whether there was a stay
          violation and, if so, whether the stay violation was willful.

          Mr. Panagiotis addresses the Court. There was never any intent to violate the stay order. The
          tasks performed were administrative tasks that maintained the status quo. The Louisiana
          appellate court actually violated the stay.

          COURT: THE MOTION FOR SANCTIONS FOR VIOLATION OF THE STAY WILL BE REVIEWED
          FURTHER. THE COURT WILL DETERMINE IF EVIDENCE IS NEEDED WITH RESPECT TO
          WHETHER THE STAY WAS VIOLATED. IF EVIDENCE IS NEEDED, THEN THE COURT WILL
          HEAR EVIDENCE WITH RESPECT TO THE STAY VIOLATION AND DAMAGES AT THE SAME
          TIME.



          ITEM 7
          Mr. Stevens reports that only the debtors objected to the interim fee application.

          Mr. Petersen reports that the main objection concerns reasonableness.

          The Court asks if Mr. Stevens is seeking payment at this time. Is there any amount of the fee
          application that is not in dispute which can be paid now?

          Mr. Petersen states that he hasn't received a request from Mr. Stevens to consider undisputed
          amounts. He can review the application again to see if there are undisputed amounts. The
          debtors don't oppose allowing the application on an interim basis with the debtors' objections
          preserved to be determined at a later date.

          COURT: A CONTINUED HEARING WITH RESPECT TO THE INTERIM FEE APPLICATION WILL
          BE SET. IF THE PARTIES ARE ABLE TO REACH A RESOLUTION, THEN A STIPULATED ORDER
          MAY BE UPLOADED FOR THE COURT'S CONSIDERATION.



          ITEMS 1, 2, 4, 5, 6, AND 7
          COURT: NO CONTINUED HEARINGS WILL BE SET TODAY. THE COURT WILL REVIEW ITS
          CALENDAR FOR CONTINUED HEARING DATES AND TRIAL DATES. THE COURTROOM DEPUTY
          WILL CONTACT THE PARTIES ONCE POTENTIAL DATES FOR EVIDENCE HAVE BEEN
          IDENTIFIED. IN ADDITION TO THE ITEMS ON TODAY'S CALENDAR, THE COURT WILL ALSO
          FIND TIME TO HEAR THE MOTION FOR SUMMARY JUDGMENT AND MOTION TO COMPEL.
          DISCOVERY IS STILL OPEN. THE SCHEDULING ORDERS WILL CONTAIN THE DISCOVERY
          CUTOFF DATES.


     Case 4:19-bk-04406-BMW               Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 9 of 10                                                                          02/06/2020 5:59:34PM
                                           Main Document Page 9 of 10
                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                    Minute Entry
(continue)...   4:19-BK-04406-BMW       WEDNESDAY, JANUARY 22, 2020 11:00 AM




          Mr. Petersen states that he is concerned about TPT's lack of candor with the Court. He may be
          issuing a Rule 11 letter.




     Case 4:19-bk-04406-BMW              Doc 223 Filed 01/22/20 Entered 02/06/20 17:59:53 Desc
Page 10 of 10                                                                        02/06/2020 5:59:34PM
                                         Main Document Page 10 of 10
